DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-4, 6, 8-10, 13, 15-17, and 19 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ilirian Durri on June 1, 2022 and Attorney Mitchell Feller on June 6, 2022.
The application has been amended as follows: 
Claim 1. A dosimetry device, comprising: 
a light delivery handpiece elongated along an axis between a proximal end and a distal end, a fiber optic cable extending from the proximal end of the handpiece to a remote source of narrow band, monochromatic UVB laser light with wavelength at 308 nm, and a beam shaping diaphragm between the proximal end and the distal end of the handpiece, the handpiece configured to emit from the distal end and along the axis a beam of UVB laser light provided through the fiber optic cable and output with a beam cross-section shaped by the beam shaping diaphragm, the beam cross-section defining a size of a treatment area; 
a housing releasably connected to the distal end of the handpiece along the axis; 
a two-dimensional optical matrix mounted in the housing and comprising a plurality of UVB light transmissive regions, each respective light transmissive region having a respective UVB transmittance percentage that is different from others of the plurality light transmissive regions, 
wherein the optical matrix is configured to receive the UVB light beam emitted from the distal end of the handpiece when the housing is releasably connected to the light delivery handpiece 
wherein, when a single dose of the UVB light beam at a predefined intensity is emitted from the handpiece and supplied to the optical matrix, the single dose of the UVB light beam is filtered by the optical matrix such that each respective light transmissive region emits a corresponding UVB light beam having a respective intensity different from the respective intensity of other light transmissive regions to simultaneously produce a plurality of regions of varying intensities UVB light, and 
wherein each of the light transmissive regions comprises at least one of UVB absorptive, reflective and partially transmissive material.  
Claim 8. A method of treating an area of diseased skin of a patient, the method comprising the following steps: 
providing a light delivery system configured to emit from a distal end of a handpiece a beam of a selectable dose of UVB light along an output axis and at a wavelength of 308nm, the light being emitted in a beam having a cross-section along the output axis defining a size of a treatment area of skin to which the beam can be applied, the selectable dose representing a total amount of UVB light energy per unit area provided by the beam, wherein the UVB light is UVB laser light, the handpiece is elongated along an axis between a proximal end and the distal end, a fiber optic cable extending from the proximal end of the handpiece to a remote source of the laser light; 
providing a dosimetry device comprising a housing having a two- dimensional optical matrix mounted therein and comprising a plurality of UVB light transmissive regions, each respective light transmissive region having a respective UVB transmittance percentage that is different from others of the plurality of light transmissive regions, the dosimetry device configured to be releasably connected to the distal end of the handpiece so that the optical matrix intersects a light beam emitted from the handpiece; 
connecting the dosimetry device to the distal end of the handpiece; 
placing the distal end of the handpiece with the dosimetry device connected thereto over a first region of the diseased skin so that the optical matrix arranged therein is facing the first region of the diseased skin; 
initiating a single first dose of the UVB light from the remote source of the laser light 
wherein the first dose of the UVB light is emitted from the handpiece to intersect the optical matrix, each respective light transmissive region in the optical matrix operating to produce a respective dose of the UVB light within a corresponding respective sub-region in the first region of the diseased skin, the respective dose being a function of the first dose and UVB transmittance percentage of the respective light transmissive region, wherein all of the respective doses of the UVB light are simultaneously delivered to the first region  of the diseased skin; 
subsequent to applying the first dose of the UVB light as modified by the optical matrix to the first region of the diseased skin, examining the respective sub-regions in the first region of the diseased skin to identify blistered diseased skin and determine a minimum blistering dose (MBD) for the first region of the diseased skin based on a position of blistered diseased skin within the first region of the diseased skin and characteristics of the light transmissive regions in the optical matrix, the MBD being less than or equal to the first dose; 
determining as a maximum tolerable dose (MTD) of UVB light that can be applied to the diseased skin without blistering, a dose value that is less than the determined MBD, 
removing the dosimetry device from the distal end of the handpiece; 
placing the distal end of the handpiece without the dosimetry over the diseased skin; and 
applying the MTD of the UVB light to the diseased skin.  
Claim 17. The dosimetry device of claim 1, wherein the beam shaping diaphragm is configured to output a light beam that is 
Claim 18. (canceled)
Claim 20. (canceled)    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a dosimetry device, comprising: a light delivery handpiece elongated along an axis between a proximal end and a distal end, a fiber optic cable extending from the proximal end of the handpiece to a remote source of narrow band, monochromatic UVB laser light with wavelength at 308 nm, and a beam shaping diaphragm between the proximal end and the distal end of the handpiece, the handpiece configured to emit from the distal end and along the axis a beam of UVB laser light provided through the fiber optic cable and output with a beam cross-section shaped by the beam shaping diaphragm, the beam cross-section defining a size of a treatment area; a housing releasably connected to the distal end of the handpiece along the axis; a two-dimensional optical matrix mounted in the housing and comprising a plurality of UVB light transmissive regions, each respective light transmissive region having a respective UVB transmittance percentage that is different from others of the plurality light transmissive regions, wherein the optical matrix is configured to receive the UVB light beam emitted from the distal end of the handpiece when the housing is releasably connected to the light delivery handpiece; wherein, when a single dose of the UVB light beam at a predefined intensity is emitted from the handpiece and supplied to the optical matrix, the single dose of the UVB light beam is filtered by the optical matrix such that each respective light transmissive region emits a corresponding UVB light beam having a respective intensity different from the respective intensity of other light transmissive regions to simultaneously produce a plurality of regions of varying intensities UVB light. 
Claim 8 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method of treating an area of diseased skin of a patient, the method comprising the following steps: providing a light delivery system configured to emit from a distal end of a handpiece a beam of a selectable dose of UVB light along an output axis and at a wavelength of 308nm, the light being emitted in a beam having a cross-section along the output axis defining a size of a treatment area of skin to which the beam can be applied, the selectable dose representing a total amount of UVB light energy per unit area provided by the beam, wherein the UVB light is UVB laser light, the handpiece is elongated along an axis between a proximal end and the distal end, a fiber optic cable extending from the proximal end of the handpiece to a remote source of the laser light; providing a dosimetry device comprising a housing having a two- dimensional optical matrix mounted therein and comprising a plurality of UVB light transmissive regions, each respective light transmissive region having a respective UVB transmittance percentage that is different from others of the plurality of light transmissive regions, the dosimetry device configured to be releasably connected to the distal end of the handpiece so that the optical matrix intersects a light beam emitted from the handpiece; connecting the dosimetry device to the distal end of the handpiece; wherein the first dose of the UVB light is emitted from the handpiece to intersect the optical matrix, each respective light transmissive region in the optical matrix operating to produce a respective dose of the UVB light within a corresponding respective sub-region in the first region of the diseased skin, the respective dose being a function of the first dose and UVB transmittance percentage of the respective light transmissive region, wherein all of the respective doses of the UVB light are simultaneously delivered to the first region  of the diseased skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, June 8, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        

/JONATHAN T KUO/Primary Examiner, Art Unit 3792